

116 HR 6957 IH: National Guard COVID–19 Earned Benefits Guarantee Act
U.S. House of Representatives
2020-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6957IN THE HOUSE OF REPRESENTATIVESMay 22, 2020Mr. Panetta (for himself, Ms. Sherrill, Mr. King of New York, Mr. Connolly, Ms. Lee of California, Mr. Lamb, Mr. Suozzi, Ms. Titus, Ms. Norton, Mr. Lynch, Mr. Cox of California, Mr. Foster, Mr. McGovern, Mr. Nadler, Mr. Kildee, Mr. Costa, Mr. Pappas, Ms. Blunt Rochester, Mrs. Watson Coleman, Mr. Correa, Ms. Sewell of Alabama, Mr. Thompson of California, Ms. Garcia of Texas, Mr. Brown of Maryland, Mr. Gottheimer, Mr. Peters, Mrs. Carolyn B. Maloney of New York, Mr. Crow, Ms. Eshoo, Mr. Kilmer, Mr. DeFazio, Mr. Schneider, Mr. Cohen, Mr. Serrano, Mr. Cisneros, Ms. Velázquez, Ms. Craig, Mr. Meeks, and Mr. Vela) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretaries of Defense and Veterans Affairs to treat a period of full-time National Guard duty, performed in response to the national emergency declared on March 13, 2020, by the President with respect to COVID–19, as not shorter than 90 days.1.Short titleThis Act may be cited as the National Guard COVID–19 Earned Benefits Guarantee Act.2.Treatment of a period of full-time National Guard duty, performed in response to the COVID–19 national emergency, as not shorter than 90 days(a)In generalThe Secretaries of Defense and Veterans Affairs shall treat a period of covered duty as a period not shorter than 90 days.(b)DefinitionsIn this Act:(1)The term covered duty means full-time National Guard duty performed—(A)by an individual other than a member of Congress; and(B)in response to the covered national emergency.(2)The term covered national emergency means the national emergency declared on March 13, 2020, by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to COVID–19.(3)The term full-time National Guard duty has the meaning given that term in section 101 of title 10, United States Code.